Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-31 are pending and presented for examination on the merits.
	Claims 3 and 18 are amended.
	Claims 1-29 are under examination in the instant office action.
Terminal Disclaimer
The terminal disclaimer for applications US10, 202,350 and US10, 214,492 were approved on October 20, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Clifford Schlecht on November 9, 2021.
--
Rewritten Claim 2:
2. The compound as recited in claim 1, having the structural Formula III: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(III) 
or salt thereof, wherein: 
L is chosen from a bond, methylene, and ethylene; 
R2c is chosen from H, C1-C4alkoxy and C1-C4cycloalkoxy;
R2d is chosen from null and C1-C4alkoxy; 
 
Z is chosen from 
    PNG
    media_image2.png
    93
    273
    media_image2.png
    Greyscale

n is 1 or 2;
R4 and R5 are independently chosen from H and C1-C6alkyl, wherein R4 and R5 together comprise no more than 6 carbons and wherein at least one of R4 and R5 is C1-C6alkyl, or R4 and R5, together with the atoms to which they are attached, form a 3-7 membered cycloalkyl or heterocycloalkyl ring; and
 R6 is chosen from H and C1-C4alkyl; and 
R9 is chosen from halo, amino, and C1-C4alkoxy.
--
--
Rewritten claim 5:
5. The compound as recited in claim 2, wherein R2c is chosen from H and C1-C4alkoxy.

--
Rewritten claim 6:
6. The compound as recited in claim 5, wherein R2c is C1-C4alkoxy.
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art of Moser et al. (US5, 078, 780; of record) teaches and recites compound 152 that read directly on the instantly claimed genus of compounds of formula II. Table 2 describes 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
compound formula I wherein R1 is H, Rb is Cl, n is 1 and Ra is null or H. Furthermore, Rb independently represents halogen.
No prior art has been found to anticipate the compound. Thus, the compounds of the instant claimed are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Claims 1-31 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627